DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	The amendment filed on 12/14/20 is entered and made of record. 
III.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
IV.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
V.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “determining, via a computational engine, one or more quality characteristics of a part based on the one or more feature characteristics; and assigning, via the computational engine, a quality metric to the part based on the one or more quality characteristics” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of quality assessments, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
VI.	There are no PCT associated with the current application. 

[2]	Response to Arguments
The arguments presented by the applicant have been considered and are found unconvincing. 
The applicant stated: 

    PNG
    media_image1.png
    100
    579
    media_image1.png
    Greyscale

The examiner disagrees. Hsu (US 2017/0032281) discloses
capture one or more feature characteristics relating to two or more stages of a part assembly process via a user interface or a sensor (see figure 2, 236 is read as the sensor, figure 4b, x is read as the feature), wherein at least one of the two or more stages is a welding stage and at least one of the two or more stages is not a welding stage (see figure 2, 206 is a welding stage and 210 is not the welding stage, paragraph 66, an example welding system 200 is shown in which a robot 202 welds a work piece 206 using a welding tool 208 or, when under manual control, a handheld torch, to which power or fuel is delivered by welding equipment 210 via conduit 218 for electrical welding, ground conduit 220 provides the return path, 210 is a stage but it is not use for a welding).
Note the capture step does not perform an extraction of feature step only the capturing of feature step. 

The applicant also stated: 

    PNG
    media_image2.png
    104
    584
    media_image2.png
    Greyscale

Hsu also discloses
determine one or more quality characteristics of a part based on the one or more feature characteristics (see paragraph 79, a quality assurance device 410 classifies the weldment as passing or failing in one or more aspects of routine tests and communicate the test results, the passing or failing are read as the feature characteristic, see paragraph 79, welding process all the sensors, including the camera 236, of welding process and equipment, while the "y1" vector may include fault codes).

The arguments provided by the applicant were found unconvincing. The examiner will repeat the same prior art rejection. 

[3]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s). Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Hsu (US 2017/0032281).

With regards to claim 1, Hsu discloses a system for determining part quality, comprising: processing circuitry (see figure 2, 238); and a computer readable storage device comprising 
capture one or more feature characteristics relating to two or more stages of a part assembly process via a user interface or a sensor (see figure 2, 236 is read as the sensor, figure 4b, x is read as the feature), wherein at least one of the two or more stages is a welding stage and at least one of the two or more stages is not a welding stage (see figure 2, 206 is a welding stage and 210 is not the welding stage, paragraph 66, an example welding system 200 is shown in which a robot 202 welds a work piece 206 using a welding tool 208 or, when under manual control, a handheld torch, to which power or fuel is delivered by welding equipment 210 via conduit 218 for electrical welding, ground conduit 220 provides the return path, 210 is a stage but it is not use for a welding);
determine one or more quality characteristics of a part based on the one or more feature characteristics (see paragraph 79, a quality assurance device 410 classifies the weldment as passing or failing in one or more aspects of routine tests and communicate the test results, the passing or failing are read as the feature characteristic, see paragraph 79, welding process systems are illustrated where the welding cell 406 records the raw welding process signals and data from the sensors in the welding operation, and transmit the features, x, along with tag data, x may be a vector of all the sensors, including the camera 236, of welding process and equipment, while the "y1" vector may include fault codes); and
assign a quality metric to the part based on the one or more quality characteristics (paragraph 73, quality classifications comprises a missing weld, misaligned weld, weld is too large or too small, deviates from a predetermined acceptable range, porosity, undercut, burn thru, lack of fusion, failed bend test, failed tensile test, failed fatigue test, failed charpy test, distortion out of spec, work piece discoloration, and paragraph 74, automatically determined from quality assurance equipment measurements, see figure 3b showing assignment of quality):

    PNG
    media_image3.png
    491
    669
    media_image3.png
    Greyscale
.

With regards to claim 2, Hsu discloses wherein the one or more feature characteristics comprise one or more assembly process characteristics, part specific characteristics, weld specific characteristics, or workflow specific characteristics (see figure 2, 206 is part specific).

With regards to claim 3, Hsu discloses one or more assembly process characteristics comprise one or more of a shift start time, a shift end time, a unique operator identifier, an operator name, an operator qualification, material preparation information, a material type, a gas type, an assembly location, an ambient temperature, or an ambient humidity (see paragraph 33, downtime user is read operator qualification).

start time, a part assembly end time, a number of expected welds, a number of completed welds, a number of false arcs, a number of ignored welds, a number of extra welds, a number of missing welds, a number of pre-part welds, a number of post-part welds, a time interval between successive welds, a clamp time, a cycle time, a time interval between welding events, a previous event type, a total deposited filler amount, a total arc time, a total gas amount used, a part property measurement, or part inspection data (see paragraph 54, arc starts, arc-on time, identify missing welds, and quality performance based on amperage and voltage, read as start time).

With regards to claim 5, Hsu discloses wherein the one or more weld specific characteristics comprise a weld start time, a weld end time, a weld duration, a weld type, a weld identifier, a weld class, a weld procedure, an operator identifier, a weld pass number, a weld confidence metric, a weld quality metric, a deposited filler amount, a voltage, a current, a wire feed speed, a gas flow, or a torch travel speed, a torch travel angle, a work angle, weld coordinates, a weld temperature, a weld property measurement, or weld inspection data (see paragraph 54, arc starts, arc-on time, identify missing welds, and quality performance based on amperage and voltage, read as start time, arc-time is read as weld duration).

With regards to claim 6, Hsu discloses one or more workflow specific characteristics comprise a workflow event identifier, a workflow instruction identifier, a workflow event date or time, a workflow instruction date or time, a workflow event detail, or a workflow instruction detail (see paragraph 26, welding consumables design optimization; and production workflow optimization).

With regards to claim 7, Hsu discloses the computational engine comprises one or more of a rule based engine, an equation based engine, a fuzzy logic engine, or a machine learning 

With regards to claim 8, Hsu discloses determining one or more corrective recommendations based on the one or more quality characteristics (see paragraph 117, an analyst together with a weld engineer may invoke the recommender system to quantify the benefits of Miller's RMD or CSC welding process or Hobart's F6 or Matrix welding filler metal or Tregaskiss ICE technology or Praxair's StarGold shielding gas from one fabricator's plant to another); and displaying, via a display screen, the quality metric or one or more corrective recommendations (see figure 3b the quality metric are display).

With regards to claim 9, Hsu discloses executing one or more corrective actions based on the one or more corrective recommendations (see paragraph 117, the recommender system performs the corrective recommendations).

With regards to claim 10, Hsu discloses wherein the quality metric comprises a first quality metric, the part comprises a first part, and the method further comprises: determining a quality comparison between the first part and a second part based on the first quality metric and a second quality metric (see figure 3a shows first part, figure 3b shows second part); determining one or more corrective recommendations based on the quality comparison (see paragraph 117, an analyst together with a weld engineer may invoke the recommender system to quantify the benefits of Miller's RMD or CSC welding process or Hobart's F6 or Matrix welding filler metal or Tregaskiss ICE technology or Praxair's StarGold shielding gas); and executing one or more corrective actions based on the one or more corrective recommendations (see paragraph 46, a processor is used to execute instructions).

With regards to claim 11 see the rationale and rejection for claim 1. 

With regards to claim 12, Hsu discloses quality metric is additionally assigned based on one or more weights applied to the one or more quality characteristics (see figure 1, a neural network requires weights in each neuron).

With regards to claim 13 see the rationale and rejection for claim 2.

With regards to claim 14 see the rationale and rejection for claim 7. 

With regards to claim 15, Hsu discloses determine a color, label, or grade indicative of the overall quality of the part based on the quality metric (see figure 1, the output of a neural network will indicate class or label).

With regards to claim 16, Hsu discloses wherein the quality metric comprises a number between 0 and 100 (see figure 3b, pass is assign 1 and fail is assign 0).

With regards to claims 17 and 18, see the rationale and rejection for claim 8.

With regards to claim 19, see the rationale and rejection for claim 9.

With regards to claim 20, see the rationale and rejection for claim 10.


This action is made final. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shorten statutory period for reply to this final action is set to expire three months from the mailing date of this action. In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shorten statutory period, then the shorten statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however will the statutory period for reply expire later than six months from the mailing date of the final action.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 1/21/21